DETAILED ACTION
This correspondence is in response to the communications received November 2, 2022.  Claims 1-4 and 6-10 are pending.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.



Election/Restrictions
Claim 5 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II method claim, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 2, 2022.




Claim Objections
Claim 6 is objected to because of the following informalities:  The term “planer” has been inadvertently misspelled.  It is assumed the term “planar” was intended.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 1.) “an electronic component” which includes a capacitor and an inductor, does not reasonably provide enablement for 2.) “an electronic component” with merely “a functional layer formed on the substrate”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.  Clearly the intention of the chip based discrete / passive component circuit is for providing circuit functionality based upon the presence of at least a capacitor (see pg. 9, line 17; pg. 10, line 6; pg. 11, line 9; pg. 13, lines 8 and 11; pg. 20, line 14) and an inductor (see pg. 9, lines 18 and 21; pg. 11, lines 5 and 14; pg. 12, lines 7-9; pg. 13, lines 9 and 15; pg. 14, lines 7 and 15).  The disclosure provides sufficient basis for the circuit which includes at least these two named elements, which can be constructed only of metal and insulator materials.  The disclosure does not provide for the full scope of “functional layer”, since the specification does not mention any circuit components beyond the previously named elements.  Applicant’s disclosure does not provide support for the “electronic component”/ circuit to include circuitry “functional layer” elements such as lasers, MEMS devices, transistors, diodes, etc.
An analysis of the relevant Wands Factors has been conducted and will be discussed below.  

A. Breadth of the claims;
The recitation of the “functional layer” as claimed is not commensurate with the scope of the enablement and not adequately supported by the written description.  Other “electronic components”, would be included under the currently overly broad claim recitation.  
B. The nature of the invention;
Filling the need for small surface mountable passive circuit elements for use in a motherboard and computing setting.
C. The state of the prior art; D. The level of one of ordinary skill; E. The level of predictability in the art;
The Applicant provides related art of Yoshizawa et al. (US 2008/0023219) which includes an inductor and a capacitor for an LC circuit.
F. The amount of direction provided by the inventor;
The inventor does not provide enough direction to support the full scope of the claim.  

Claims 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Looking to the configuration set forth in claims 9 and 10, it is clear that these claims intend to set forth that the uppermost and second uppermost insulating layers have the same width,
“9. The electronic component as claimed in claim 6, wherein a maximum width of the uppermost one of the insulating layers in a first direction is a same as a maximum width of the second uppermost one of the insulating layers in the first direction”,
“10. The electronic component as claimed in claim 9, wherein a maximum width of the uppermost one of the insulating layers in a second direction perpendicular to the first direction is a same as a maximum width of the second uppermost one of the insulating layers in the second direction.”

The above claims 9 and 10 contradict the limitation of claim 6, upon which they depend, where the last clause of claim 6, sets forth, “wherein the uppermost one of the insulating layers is smaller in a planer size than a second uppermost one of the insulating layers such that a part of an upper surface of the second uppermost one of the insulating layers is exposed without covered with the uppermost one of the insulating layers”.  The specification does not address this contradiction or explain in any way how the dependent claims would be logically work as dependent concepts to claim 6.  Therefore, a lack of written description exists to satisfy a basic understanding of the concepts set forth in claims 9 and 10 juxtaposed against the last clause of claim 6.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  As detailed as a contradiction in concepts above in the written description 112(a) rejection, it is unclear what the metes and bounds are for the upper insulating layer being both at the same time, 1.) “smaller in a planer size than a second uppermost one of the insulating layers …” with either of 2.) (from claim 9) “wherein a maximum width of the uppermost one of the insulating layers in a first direction is a same as a maximum width of the second uppermost one of the insulating layers in the first direction” or (from claim 10) “wherein a maximum width of the uppermost one of the insulating layers in a second direction perpendicular to the first direction is a same as a maximum width of the second uppermost one of the insulating layers in the second direction”.  This contradiction renders both claims 9 and 10 as indefinite.


Relevant Prior Art

Sugitani et al. (US 10,027,282) Fig. 4 shown below.

    PNG
    media_image1.png
    475
    699
    media_image1.png
    Greyscale

Tsukahara et al. (US 9,741,674) Fig. 1, shown below.

    PNG
    media_image2.png
    538
    777
    media_image2.png
    Greyscale


Lin et al. (US 8,241,952) Figs. 3m and 3n shown below.

    PNG
    media_image3.png
    404
    1090
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    761
    1220
    media_image4.png
    Greyscale


Frye et al. (US 7,772,080) Figs. 5a and 5b, shown below.

    PNG
    media_image5.png
    247
    848
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    338
    867
    media_image6.png
    Greyscale


Lin et al. (US 8,409,970) Fig. 2e shown below.

    PNG
    media_image7.png
    331
    937
    media_image7.png
    Greyscale


Lin et al. (US 2006/0291029) Fig. 16, shown below.

    PNG
    media_image8.png
    509
    826
    media_image8.png
    Greyscale



Burke et al. (US 2009/0315142) Fig. 15, shown below.

    PNG
    media_image9.png
    458
    966
    media_image9.png
    Greyscale


Copetti et al. (US 6,545,225) Fig. 1, shown below.  Title, “Module With Thin-film Circuit”.

    PNG
    media_image10.png
    462
    593
    media_image10.png
    Greyscale


Johnson et al. (US 6,534,374) Fig. 10, shown below.

    PNG
    media_image11.png
    450
    751
    media_image11.png
    Greyscale


Erdeljac et al. (US 6,284,617) Fig. 20b, shown below.

    PNG
    media_image12.png
    430
    800
    media_image12.png
    Greyscale



Applicant’s Claim to Figure Comparison
It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.

    PNG
    media_image13.png
    507
    685
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    479
    728
    media_image14.png
    Greyscale

Regarding claim 1, the Applicant discloses in Figs. 1 and 2, an electronic component comprising: 

a substrate (2);

a functional layer (10) formed on the substrate and having a plurality of alternately stacked conductor layers (including at least wiring 21, 22, 25, 27, 31, 32, 41, 42 and conductive liners shown as well) and insulating layers (6, 7 and 8); and

a plurality of terminal electrodes (“… in Fig. 1, the conductor layer M4 includes terminal electrodes 41 to 44.  The terminal electrodes 41 to 44 are connected respectively to the conductor patterns 31 to 34 through via conductors 41a to 44a penetrating the insulating layer 8.”) provided on an uppermost one of the insulating layers (41 and 42 can be seen overlying insulating layer 8 and indirectly over insulating layers 6 and 7),

wherein the uppermost one of the insulating layers has a substantially rectangular planar shape and has a protruding part protruding in a planar direction from at least one side in a plan view (as can be seen in Fig. 1, insulating layer 8 is rectangular in plan view and has four protruding parts 81-84). 

Regarding claim 6, the Applicant discloses in Figs. 1 and 2, an electronic component comprising:

a substrate (2);

a functional layer (10) formed on the substrate (10 on 2) and having a plurality of alternately stacked conductor layers (including at least wiring 21, 22, 25, 27, 31, 32, 41, 42 and conductive liners shown as well) and insulating layers (6, 7 and 8); and

a plurality of terminal electrodes (41-44) provided on an uppermost one of the insulating layers (said layers on 8),

wherein the uppermost one of the insulating layers (8) is smaller in a planer size than a second uppermost one of the insulating layers such that a part of an upper surface of the second uppermost one of the insulating layers is exposed without covered with the uppermost one of the insulating layers (this feature can be seen in Fig. 2, where upper insulation layer 8 is horizontally less wide than the insulating layers below, such as 7 having a portion that is vertically exposed at the horizontal extremities thereof).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okuyama et al. (US 2021/0219430).  The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

    PNG
    media_image15.png
    594
    1162
    media_image15.png
    Greyscale

Regarding claim 1, the prior art of Okuyama discloses in Fig. 1, provided above, an electronic component (see title, “ELECTRONIC COMPONENT AND ITS MANUFACTURING METHOD”) comprising: 

a substrate (2, ¶ 0027);

a functional layer (construction of insulation layers 11-14 and conductive layers 21, 22, 11, 12, 13, 14) formed on the substrate (on 2) and having a plurality of alternately stacked conductor layers (21-29, ¶ 0028, ) and insulating layers (11-14, ¶ 0027-0032); and

a plurality of terminal electrodes (“terminal electrodes E1 and E2”, ¶ 0046) provided on an uppermost one of the insulating layers (E2, E1 provided on 29 and 28, respectively),

wherein the uppermost one of the insulating layers (14) has a substantially rectangular planar shape (as can be seen in Fig. 23 in plan view where overall ‘1’ has a substantially rectangular shape and in cross sectional view in Fig. 1, the upper insulator 14 is planar in shape) and has a protruding part protruding in a planar direction from at least one side in a plan view (in Fig. 1, upper insulator 14 has a protruding part 14b, which is viewable from above in plan view).

Regarding claim 2, the prior art of Okuyama discloses the electronic component as claimed in claim 1, wherein the protruding part overlaps the substrate in a plan view (looking to Figs. 1 and 23, if the portion 14b covers the edge of 2 in cross sectional view, then 14b overlaps vertically with the edge of 2).

Regarding claim 3, the prior art of Okuyama discloses the electronic component as claimed in claim 1, wherein the protruding part is positioned in substantially a center portion of one side (as 14b surrounds all four edges of 14, then in plan view a central portion of an edge of 14 in plan view has a portion of 14b that is present at the center portion of any one of the given four sides). 

Regarding claim 4, the prior art of Okuyama discloses the electronic component as claimed in claim 3, wherein the plurality of terminal electrodes include first and second terminal electrodes (E1 and E2 as disclosed in the rejection of claim 1, above),
wherein the side of the uppermost one of the insulating layers has first and second sections adjacent respectively to the first and second terminal electrodes (viewing Fig. 1, 14 has a left most edge closer to E2 and 14 has a right most edge closer to E1, which Examiner will refer to the “left most edge” and “right most edge” of 14 as the “opposing edges”), and
wherein the protruding part is positioned between the first and second sections (again, as the protruding part 14b surrounds all four edges of 14, then the protruding part 14b along the two connecting edges that connect the “opposing edges”, and thus the protruding part 14b along the “connecting edges” are then positioned between the first and second sections, which the Examiner has labelled as the “opposing edges”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2007/0114634) in view of Lin et al. (US 2007/0235878 – hereinafter referred to as the ‘878 reference).

    PNG
    media_image16.png
    489
    805
    media_image16.png
    Greyscale


Regarding claim 6, the prior art of Lin discloses in Fig. 1, an electronic component (see title, “Integrated Circuit Stacking System With Integrated Passive Components”) comprising:

a substrate (“semiconductor substrate 102”, ¶ 0032);

a functional layer (construction including dielectric layers 120, 128 and conductors 122, 126, etc. which are formed within the noted dielectric layers) formed on the substrate (noted “construction” formed upon 102) and having a plurality of alternately stacked conductor layers (many conductors formed within 120 and 128, which include conductors 106, 114, 115, 122, 124, 126, ¶ 0033, 0034)  and insulating layers (at least 120, 128, ¶ 0033, 0035); and

a plurality of terminal electrodes (130, ¶ 0036) provided on an uppermost one of the insulating layers (where portions of 130 reside upon the top surface of insulating layer 128).

Lin ‘634 does not disclose,
“wherein the uppermost one of the insulating layers is smaller in a planer size than a second uppermost one of the insulating layers such that a part of an upper surface of the second uppermost one of the insulating layers is exposed without covered with the uppermost one of the insulating layers”.


    PNG
    media_image17.png
    383
    791
    media_image17.png
    Greyscale
 
The ‘878 reference discloses in Fig. 1, provided above,
wherein the uppermost one of the insulating layers (“a second insulation layer 124”, ¶ 0023) is smaller in a planer size than a second uppermost one of the insulating layers such that a part of an upper surface of the second uppermost one of the insulating layers is exposed without covered with the uppermost one of the insulating layers (“second insulation layer 124” and “first insulation layer 116”, ¶ 0023, where 124 is less wide in a planar direction or horizontal direction than 116).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the Lin reference by,
“wherein the uppermost one of the insulating layers is smaller in a planer size than a second uppermost one of the insulating layers such that a part of an upper surface of the second uppermost one of the insulating layers is exposed without covered with the uppermost one of the insulating layers”, 
as disclosed by the ‘878 reference, in order for several reasons 1.) which include allowing for further electrical connection to electrodes below the upper insulating layer, 2.) to prevent undercutting of the layer immediately below the upper insulating layer during an etch to expose a lateral electrode under the upper insulating layer and 3.) to prevent undercutting during final patterning etch of both the uppermost and second uppermost insulating layers. G. TSM: Teaching, Suggestion, Motivation Test.

Regarding claims 7 and 8, Lin et al. disclose the electronic component as claimed in claim 6, and the ‘878 reference shows that at the right most edge of the upper surface of the insulating layer 116 is exposed by the upper insulating layer 124 not extending the full horizontal extent as the insulating layer 116, where the edge of 124 at the right most edge is where the exposed portion of insulating layer 116 reside, and thus satisfies both of the limitations, 
(of claim 7) “which also happens wherein the part of an upper surface is located along an edge thereof”,
(of claim 8) “wherein an edge of the uppermost one of the insulating layers includes a first section located inward from an edge of the second uppermost one of the insulating layers in a plan view and a second section located coincident with the edge of the second uppermost one of the insulating layers in a plan view”.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893